Mr. Justice Carter delivered the opinion of the court: Plaintiffs in error insist that the duty to bridge the ditch in question devolved upon the commissioners of district 7 at the time said right of way was obtained in said channel, and that such responsibility did not first arise upon the cleaning, widening and deepening of said channel by plaintiffs in error. In view of the facts of the record we cannot agree with this contention. Under section 74 of the Farm Drainage act, (Hurd’s Stat. 1905, p. 824,) when open drains are constructed, bridges shall at certain points be constructed and maintained by the commissioners across such drains. By section 4rof the same act (Hurd’s Stat. 1905, p. 810,) commissioners of drainage districts may, for the purpose of an outlet, enlarge any natural or artificial channel lying beyond the boundaries of the district and within another drainage district, by an agreement with the commissioners of the other district or by court proceedings. As set forth in the statement of the case, an agreement was entered into in this instance by the commissioners of the district. It is manifest from this, record that a bridge across this channel on the land of defendant in error was not required previous to the time that said channel was widened, deepened and enlarged, under said agreement, by plaintiffs in error; that before that, defendant in error could farm his land and easily cross said natural channel without a bridge, but that since the work of enlarging said channel it was impossible so to do. In Union Drainage District v. O’Reilly, 132 Ill. 631, this court held that when a drainage district had condemned a right of way to enlarge a channel outside of the limits of the district, and by opening the ditch had rendered the channel, theretofore passable, wholly impassable, the duty attached to bridge the same. In that case the land crossed was outside of any drainage district, but the principle of law governing in that case must control here. By clearing and enlarging the channel plaintiffs in error first made necessary the construction of the bridge and are primarily responsible therefor. It is therefore just and reasonable to hold that the duty of building and maintaining such bridge or proper passageway on the land of the defendant in error devolved upon the drainage commissioners of the Lake Fork district and can be properly charged as a part of the cost of construction of said improvement, being one of the “further burdens” mentioned in the agreement, cast upon the Lake Fork district. The evils that counsel for the plaintiffs in error fear will arise in the future from this holding as to the conduct and management of the affairs of the two drainage districts we think are without basis. Under a fair construction of this law the two districts will be able to manage and control the work without serious difficulty. The only question that we have passed upon in this case is the one raised by the pleadings as to building and maintaining the bridge. Finding no error in the record the judgment of the Appellate Court will be affirmed. Judgmmt affirmed. .